EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An interview was conducted on February 14, 2022 to discuss proposed amendments.  Authorization for this examiner’s amendment was given in a phone conversation on February 17, 2022 with the Attorney of Record. 
The application has been amended as follows: 
Claim 1 has been amended to read: A mosquito surveillance device comprising: one or more mosquito traps comprising: a mesh; and a camera capable of taking images of the mesh and mosquitos on the mesh; and a computing system configured to: convert the images to binary images; subtract the mesh from the binary images to produce filtered images; identify a number of the mosquitos in the filtered images that are alive and a number of the mosquitos in the filtered images that are dead --wherein identifying the number of mosquitos comprises identifying a number of mosquito heads of the mosquitos when a density of the mosquitos in the filtered images is greater than a predetermined threshold--; and generate a time-varying map comprising vector densities of the mosquitos in real time based at least partially upon the number of the mosquitos.
The preambles for claims 2-5, 7-8, 10-15 have been amended to read: “The --mosquito surveillance device-- [[method]] of claim”
Drawings
The Examiner withdraws the previous drawing objection which required the camera phone. 
Reasons for Allowance
Claims 1-5, 7-8, 10, and 12-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, does not disclose wherein identifying the number of mosquitos comprises identifying a number of mosquito heads of the mosquitos when a density of the mosquitos in the filtered images is greater than a predetermined threshold, along with the other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644